DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 02/15/2022 is acknowledged.   Applicant has canceled claims 7-20 and added claims 21-34.
The Information Disclosure Statement has been considered on the merits.
Allowable Subject Matter
Claims 1-6 and 21-34 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a memory cell comprising: a data-storage element having a variable resistance and comprising a magnetic tunnel junction (MTJ), wherein the MTJ comprises a reference ferromagnetic element and a free ferromagnetic element; and a bipolar selector electrically coupled in series with the data-storage element and comprising a first unipolar selector and a second unipolar selector, wherein the first and second unipolar selectors are electrically coupled in parallel with opposite orientations; wherein the reference ferromagnetic element is separated from the bipolar selector by the free ferromagnetic element, wherein the free ferromagnetic element is separated from an anode of the first unipolar selector by a cathode of the first unipolar selector, and wherein a threshold voltage of the first unipolar selector is more than that of the second unipolar selector.    The prior art of record also fails to teach or suggest a memory cell comprising: a data-storage element having a variable resistance and comprising a magnetic tunnel junction (MTJ), wherein the MTJ comprises a reference ferromagnetic element and a free ferromagnetic element; and a bipolar selector electrically coupled in series with the data-storage element and comprising a first unipolar selector and a second unipolar selector, wherein the first and second unipolar 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose memory cells having an MTJ connected in series with two diodes coupled in parallel with opposite orientations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
03/03/2022

/SON L MAI/Primary Examiner, Art Unit 2827